Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 10, 2019

                                      No. 04-18-00484-CR

                                  David Asa VILLARREAL,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR0549
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
         Appellant’s brief was originally due on February 21, 2019. On February 7, 2019, we
granted appellant’s request to extend the briefing deadline, which caused appellant’s brief to be
due on or before March 25, 2019. Appellant’s brief was not filed by this date, and the clerk of
this court notified appellant’s attorney by letter that appellant’s brief was late and asked
appellant’s attorney to respond to this court in writing. See TEX. R. APP. P. 38.8(b)(2). On April
5, 2019, appellant filed a motion for extension of time, requesting an additional thirty days in
which to file appellant’s brief. We granted appellant’s request, and his appellant’s brief became
due on April 24, 2019. Neither appellant’s brief nor a motion for extension of time was filed.
On May 15, 2019, we ordered appellant’s attorney to file appellant’s brief on or before June 14,
2019. We warned that if appellant’s brief was not filed by that date, we would abate this appeal
to the trial court for an abandonment hearing.

        Appellant’s brief was filed on June 3, 2019. However, it appears that only a partial brief
was filed. Specifically, the section of the brief relating to appellant’s second issue does not
“contain a clear and concise argument for the contentions made, with appropriate citations to
authorities and to the record.” See TEX. R. APP. P. 38.1(i).

       We, therefore, ORDER that appellant’s brief is STRICKEN. We further ORDER
appellant to file an amended appellant’s brief in compliance with TRAP 38.1 on or before June
20, 2019. If appellant’s brief is not filed by that date or does not comply with TRAP 38.1, we
will abate this appeal to the trial court for an abandonment hearing. TEX. R. APP. P. 38.8(b)(2).
Contempt proceedings may also be initiated against appellant’s attorney. Id. 38.8(b)(4).
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court